DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 9-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,294,194 (US 11,294,194 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim an image display device comprising: a first self-luminous display element that emits an image of first color light, the first self-luminous display element including: a first reflective layer, a first semi-reflective semi-transmissive electrode, a first light-emitting layer disposed between the first transparent electrode and the first semi-reflective semi-transmissive electrode; a second self-luminous display element that emits an image of second color light, the second self-luminous display element including: a second reflective layer, a second semi-reflective semi-transmissive electrode, a second optical adjustment layer disposed between the second reflective layer and the second semi-reflective semi-transmissive electrode, a second transparent electrode disposed between the second optical adjustment layer and the second semi-reflective semi-transmissive electrode, and a second light-emitting layer disposed between the second transparent electrode and the second semi-reflective semi-transmissive electrode; a third self-luminous display element that emits an image of third color light, the third self-luminous display element including: a third reflective layer, a third semi-reflective semi-transmissive electrode, a third optical adjustment layer disposed between the third reflective layer and the third semi-reflective semi-transmissive electrode, a third transparent electrode disposed between the third optical adjustment layer and the third semi-reflective semi-transmissive electrode, and a third light-emitting layer disposed between the third transparent electrode and the third semi-reflective semi-transmissive electrode; and a prism including a dichroic mirror that synthesizes the first color light, the second color light, and the third color light, wherein when a sum of a thickness of the first transparent electrode and a thickness of the first optical adjustment layer is a first lamination thickness, a sum of a thickness of the second transparent electrode and a thickness of the second optical adjustment layer is a second lamination thickness, and a sum of a thickness of the third transparent electrode and a thickness of the third optical adjustment layer is a third lamination thickness, the first lamination thickness differs from at least one of the second lamination thickness and the third lamination thickness; each of the first optical adjustment layer, the second optical adjustment layer, and the third optical adjustment layer in the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element, respectively, is constituted of a laminated body of two or more layers; the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element are each an organic electroluminescent element; the first self-luminous display element includes a first organic layer including the first light-emitting layer, the second self-luminous display element includes a second organic layer including the second light-emitting layer, and the third self-luminous display element includes a third organic layer including the third light-emitting layer, wherein an error in thicknesses between the first organic layer, the second organic layer, and the third organic layer is ±20% or less; the first lamination thickness is greater than the first organic layer, the second lamination thickness is greater than the second organic layer, and the third lamination thickness is greater than the third organic layer; the thickness of the first transparent electrode, the thickness of the second transparent electrode, and the thickness of the third transparent electrode are identical to each other; the thickness of the first optical adjustment layer is greater than the thickness of the first transparent electrode, the thickness of the second optical adjustment layer is greater than the thickness of the second transparent electrode, and the thickness of the third optical adjustment layer is greater than the thickness of the third transparent electrode and a virtual image display apparatus, comprising the image display device. The only difference between the instant application and the patent is having the first optical adjustment layer disposed between the first reflective layer and the first semi-reflective semi-transmissive electrode, a first transparent electrode disposed between the first optical adjustment layer and the first semi-reflective semi-transmissive electrode. Having the first optical adjustment layer disposed between the first reflective layer and the first semi-reflective semi-transmissive electrode, a first transparent electrode disposed between the first optical adjustment layer and the first semi-reflective semi-transmissive electrode is well known in the art and would have been obvious.
Allowable Subject Matter
Claims 9-16 will be allowed if earlier non-statutory double patenting rejection is successfully overcome.
As of claim 1, the closest prior art Yokoyama et al. (US 20040027545 A1) teaches a liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal panels, respectively, panel-form cooling bodies 14R, 14G, and 14B positioned as cooling means for each of the light source units, a dichroic prism 15, and a projection lens 16. Light source units are configured by the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B. The liquid crystal panels 12R, 12G, and 12B and the light source units (i.e. the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B) are positioned on the light-incidence side of the side surfaces of the dichroic prism 15 for each display color combination. The projection lens 16 is positioned on the light-emission side of the dichroic prism 15. A transmissive screen 17 is positioned on the light-emission side of the projection lens 16, at a prescribed distance therefrom. The projection lens 16 is represented as a single lens in the drawing, but ordinarily it will be made up of a plurality of lenses. This liquid crystal projector is classified as a rear-projecting type. That is because it is a type wherein an enlarged image is projected from the back side (the side where the projector is) of the transmissive screen 17 which is of a size of about 20 inches. In a liquid crystal projection television, this screen is secured to the cabinet 11. Yokoyama et al. does not anticipate or render obvious, alone or in combination, a first optical adjustment layer disposed between the first reflective layer and the first semi-reflective semi-transmissive electrode, a first transparent electrode disposed between the first optical adjustment layer and the first semi-reflective semi-transmissive electrode, and a first light-emitting layer disposed between the first transparent electrode and the first semi-reflective semi-transmissive electrode; a second self-luminous display element that emits an image of second color light, the second self-luminous display element including: a second reflective layer, a second semi-reflective semi-transmissive electrode, a second optical adjustment layer disposed between the second reflective layer and the second semi-reflective semi-transmissive electrode, a second transparent electrode disposed between the second optical adjustment layer and the second semi-reflective semi-transmissive electrode, and a second light-emitting layer disposed between the second transparent electrode and the second semi-reflective semi-transmissive electrode; a third self-luminous display element that emits an image of third color light, the third self-luminous display element including: a third reflective layer, a third semi-reflective semi-transmissive electrode, a third optical adjustment layer disposed between the third reflective layer and the third semi-reflective semi-transmissive electrode, a third transparent electrode disposed between the third optical adjustment layer and the third semi-reflective semi-transmissive electrode, and a third light-emitting layer disposed between the third transparent electrode and the third semi-reflective semi-transmissive electrode; and a prism including a dichroic mirror that synthesizes the first color light, the second color light, and the third color light, wherein when a sum of a thickness of the first transparent electrode and a thickness of the first optical adjustment layer is a first lamination thickness, a sum of a thickness of the second transparent electrode and a thickness of the second optical adjustment layer is a second lamination thickness, and a sum of a thickness of the third transparent electrode and a thickness of the third optical adjustment layer is a third lamination thickness, the first lamination thickness differs from at least one of the second lamination thickness and the third lamination thickness.
Claims 10-16 are allowed as being dependent on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art YOKOTA (US 20190013364 A1) teaches an organic electroluminescent element which includes, in order, an anode, an organic layer including a light-emitting layer, and a cathode. The organic layer further includes a first organic layer that is provided between the light-emitting layer and the anode, and includes a hole transport layer. The hole transport layer includes a material having an absorption coefficient of 0.01 or greater and 0.06 or less. The light-emitting layer has a light-emitting center receding from a first interface of the light-emitting layer by a thickness greater than 0 and equal to or less than 0.4, where the light-emitting layer has a thickness of 1. The first interface is adjacent to the anode. The organic electroluminescent element further includes a microcavity structure in which the position of the interface is a resonance point;
- Prior Art Ishikawa (US 20030116768 A1) teaches a semiconductor device having a structure in which a sufficient light shielding property is compatible with a sufficient storage capacitance without reducing an aperture ratio. A lower light shielding film is formed on a substrate, a TFT is formed on the lower light shielding film, and an upper light shielding film is formed on the TFT via an interlayer insulating film to cover and fit the TFT. Thus, the TFT can be completely light-shielded by the lower light shielding film and the upper light shielding film and an occurrence of a photo leak current can be prevented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882